DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Status of the claims

Claims 2-5, 7-12, 14-23 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2020 is being considered by the examiner.
Allowable Subject Matter

The allowable subject matter has been withdrawn based on the information disclosure statement (IDS) provided by Applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 3-5, 7- 8, 22 and 23, there is insufficient antecedent basis for "the method of claim 2”


Regarding claim 17-21, there is insufficient antecedent basis for "the medium of claim 16".


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “”computer-readable medium” is not described in the specification, and therefore, is capable of being directed to a propagating signal.
The examiner suggests that claim 16 be amended to recite “non-transitory computer-readable recording medium” to overcome this rejection.  Support is found in the Pre-Grant Publication at paragraph [0041].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-5, 7-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Than et al. (US 20150193719, hereafter Than (IDS provided by Applicant)) in view of Kuchmann-Beauger et al. (US 20140149446, hereafter Kuchmann-Beauger).

Regarding claim 1, Than discloses: A computer-implemented method comprising: 
receiving a natural language query submitted by a user (Than [0023; 0027] discloses: receiving the queries from the client such as the business questions as “what is the turnover in the ‘product’ organization?”);
 identifying, based on the natural language query, one or more attributes or metrics from a structured data dataset corresponding to the natural language query (Than [0027] discloses: analysis regarding a set of semantic items, a semantic item may be associated with one or more terms, questions, models and/or metrics; and semantic items associated with business models/ structured data ); 
in response to receiving the natural language query and based on the identified one or more attributes or metrics, performing structured search operations including: generating a plurality of database queries for processing on separate data partitions of the structured data dataset (Than [0057] discloses: he query may be split into smaller "chunk" requests. Each chunk/partitions request may be responsible for calculating the result of a chunk of the overall query. The analytic concept builder 264 may call back to the analytic processor 218 with chunk requests, and the calculator 260 may execute the chunk requests in parallel);
	assigning each of the database queries to a different data partition of the
structured data dataset (Than [0057; 0058] discloses: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query);
	executing each of the database queries on the data partition to which the
database query is assigned (Than [0057; 0058] discloses: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query):
	obtaining, from the structured data dataset, values for the identified one or
more attributes or metrics from the different data partitions in response to the
Than [0057; 0058] discloses: each sub-query may be executed independently and  one the results of a sub-queries are available); and
	combining the obtained values from the different data partitions into a
result dataset (Than [0057; 0058] discloses: each sub-query may be executed independently and  one the results of a sub-queries are available and combine the results to generate an overall result of the original query); and

Than didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified one or more attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the combined values in the result dataset for the identified one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Than and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Kuchmann-Beauger, in order for interpreting nature language query. The suggestion/motivation to combine is to interpretation of the user’s questions with respect to the data and metadata of the underlying structure data source.
Regarding claim 3, Than as modified discloses: the method of claim 2, comprising: based on the natural language query, generating a filter to apply to the values for the identified one or more attributes or metrics (Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter  for `Palo Alto`.); and
(Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);
wherein the graphical representation is based on the filtered values for the one or more attributes or metrics (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 4, Than as modified discloses: The method of claim 2, comprising: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need); and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
Regarding claim 5, Than as modified discloses: The method of claim 2, comprising: identifying one or more keywords included in the one or more attributes or metrics or the natural language query (Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and
 providing, for display on the user interface, graphical elements identifying the one or more keywords  (Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

(Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 8, Than as modified discloses: The method of claim 2, comprising: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 9, Than as modified discloses: A system comprising: one or more computers; and 
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Than [0119]) 
receiving a natural language query submitted by a user (Than [0023; 0027] discloses: receiving the queries from the client such as the business questions as “what is the turnover in the ‘product’ organization?”);
 identifying, based on the natural language query, one or more attributes or metrics from a structured data dataset corresponding to the natural language query(Than [0027] discloses: analysis regarding a set of semantic items, a semantic item may be associated with one or more terms, questions, models and/or metrics; and semantic items associated with business models/ structured data );
in response to receiving the natural language query and based on the identified one or more attributes or metrics, performing structured search operations including: generating a plurality of database queries for processing on separate data partitions of the structured data dataset (Than [0057] discloses: he query may be split into smaller "chunk" requests. Each chunk/partitions request may be responsible for calculating the result of a chunk of the overall query. The analytic concept builder 264 may call back to the analytic processor 218 with chunk requests, and the calculator 260 may execute the chunk requests in parallel);
	assigning each of the database queries to a different data partition of the
structured data dataset (Than [0057; 0058] discloses: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query);
	executing each of the database queries on the data partition to which the
database query is assigned (Than [0057; 0058] discloses: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query):
	obtaining, from the structured data dataset, values for the identified one or
more attributes or metrics from the different data partitions in response to the
plurality of database queries (Than [0057; 0058] discloses: each sub-query may be executed independently and  one the results of a sub-queries are available); and
	combining the obtained values from the different data partitions into a
result dataset (Than [0057; 0058] discloses: each sub-query may be executed independently and  one the results of a sub-queries are available and combine the results to generate an overall result of the original query); and
Than didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified one or more attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the combined values in the result dataset for the identified one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Than and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Kuchmann-
Regarding claim 10, Than as modified discloses: The system of claim 9, wherein the operations comprise: based on the natural language query, generating a filter to apply to the values for the identified one or more attributes or metrics (Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter for `Palo Alto`.); and 
applying the filter to the obtained values for the identified one or more attributes or metrics (Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);
, wherein the graphical representation is based on the filtered values for the one or more attributes or metrics (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 11, Than as modified discloses: The system of claim 9, wherein the operations comprise: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need); and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
Regarding claim 12, Than as modified discloses: The system of claim 9, wherein the operations comprise: identifying one or more keywords included in the one or more attributes or metrics or the natural language query (Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and 
providing, for display on the user interface, graphical elements identifying the one or more keywords (Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

Regarding claim 14, Than as modified discloses: The system of claim 9, wherein the operations comprise: based on the one or more attributes or metrics, selecting a type of visualization for the obtained values for the one or more attributes or metrics, wherein the graphical representation includes the selected type of visualization (Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 15, Than as modified discloses: The system of claim 9, wherein the operations comprise: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

receiving a natural language query submitted by a user (Than [0023; 0027] discloses: receiving the queries from the client such as the business questions as “what is the turnover in the ‘product’ organization?”);
identifying, based on the natural language query, one or more attributes or metrics from a structured data dataset corresponding to the natural language query (Than [0027] discloses: analysis regarding a set of semantic items, a semantic item may be associated with one or more terms, questions, models and/or metrics; and semantic items associated with business models/ structured data );
in response to receiving the natural language query and based on the identified one or more attributes or metrics, performing structured search operations including: generating a plurality of database queries for processing on separate data partitions of the structured data dataset (Than [0057] discloses: he query may be split into smaller "chunk" requests. Each chunk/partitions request may be responsible for calculating the result of a chunk of the overall query. The analytic concept builder 264 may call back to the analytic processor 218 with chunk requests, and the calculator 260 may execute the chunk requests in parallel);
	assigning each of the database queries to a different data partition of the
structured data dataset (Than [0057; 0058] discloses: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query);
	executing each of the database queries on the data partition to which the
database query is assigned (Than [0057; 0058] discloses: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query):
	obtaining, from the structured data dataset, values for the identified one or
more attributes or metrics from the different data partitions in response to the
plurality of database queries (Than [0057; 0058] discloses: each sub-query may be executed independently and  one the results of a sub-queries are available); and
	combining the obtained values from the different data partitions into a

Than didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified one or more attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the combined values in the result dataset for the identified one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Than and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Kuchmann-Beauger, in order for interpreting nature language query. The suggestion/motivation to combine is to interpretation of the user’s questions with respect to the data and metadata of the underlying structure data source.

Regarding claim 17, Than as modified discloses: The medium of claim 16, wherein the operations comprise: based on the natural language query, generating a filter to apply to the values for the identified one or more attributes or metrics (Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter for `Palo Alto`.); and
 applying the filter to the obtained values for the identified one or more attributes or metrics (Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);

 (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 18, Than as modified discloses: The medium of claim 16, wherein the operations comprise: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need); and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
 
Regarding claim 19, Than as modified discloses: The medium of claim 16, wherein the operations comprise: 
Identifying one or more keywords included in the one or more attributes or metrics or the natural language query (Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and
 providing, for display on the user interface, graphical elements identifying the one or more keywords (Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
(Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 21, Than as modified discloses: The medium of claim 16, wherein the operations comprise: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

	Regarding claim 22, Than as modified discloses: The method of claim 2, wherein: a data table in the structured data dataset is split among multiple of the data partitions, each of the multiple partitions including a portion of the data table, and executing a database query on the assigned data partition comprises performing one or more operations on data retrieved from the portion of the data table included in the assigned data partition (Than  [0057] discloses: the query may be split into smaller "chunk" requests. Each chunk/partitions request may be responsible for calculating the result of a chunk of the overall query. [0058; 0025] discloses: the client data may be divided into shards, each shard may be a subset of the client data, the client data such as data tables).

	Regarding claim 23, Than as modified discloses: The method of claim 2, comprising: determining a partition attribute used to relate data among the data partitions; and
	using one or more values of the partition attribute to identify a particular data partition of



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.